Case 7:19-cr-00844-CS Document 97 Filed 09/15/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-~- - - - = = ee ee ee eH He He

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
— Ven : OF FORFEITURE/
: MONEY JUDGMENT
AMEET GOYAL,
S119 Cr. 844 {CS)
Defendant.

WHEREAS, on or about June 23, 2020 AMEERT GOYAL (the
“defendant”), was charged in a six-count Superseding Indictment,
Sit 19 cr. 844 (CS) (the “Indictment”) with healthcare fraud, in
violation of Title 18, United States Code, Section 1347 (Count
One); wire fraud, in violation of Title 18, United States Code,
Section 1343 {Count Two}; false statements relating to healthcare
matters, in violation of Title 18, United States Code, Section
1035 {Count Three); committing bank fraud while on pretrial
release, in violation of Title 18, United States Code, Sections
1344 and 3147({1) {Count Four); making false statements to a bank
while on pretrial release, in violation of Title 18, United States
Code, Sections 1014 and 3147({1) (Count Five); and making false
statements while on pretrial release, in violation of Title 18,
United States Code, Sections 1001 and 3147(1) {Count Six);

WHEREAS, the indictment included a forfeiture allegation
as to Counts One, Two, and Three of the Indictment, seeking
forfeiture to the United States, pursuant to Title 18, United

States Code, Section 982(a)(7) and Title 28, United States Code,

 
Case 7:19-cr-00844-CS Document 97 Filed 09/15/21 Page 2 of 7

Section 2461{c), of any and all property, real and personal, that
constitutes or is derived, directly or indirectly, from gross
proceeds traceable to the commission of the offenses alleged in
Counts One, Two, and Three of the Indictment, including but limited
to a sum of money in United States currency representing the amount
of gross proceeds traceabie to the commission of the offenses;

WHEREAS, the indictment included a forfeiture allegation
as to Counts Four and Five of the Indictment, seeking forfeiture
to the United States, pursuant to Title 18, United States Code,
Section 982 (a) {2) (A) and Title 28, United States Code, Section
2461(c), of any and all property, reai and personal, that
constitutes or is derived, directly or indirectly, from proceeds
traceable to the commission of the offenses alleged in Counts Four
and Five of the Indictment, including but limited to a sum of money
in United States currency representing the amount of proceeds
traceable to the commission of the offenses;

WHEREAS, the Indictment included a forfeiture allegation
as to Count Six of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section 982 (a) (3)
and Title 28, United States Code, Section 2461{c}), of any and all
property, real and personal, that constitutes or is derived,
directly or indirectly, from proceeds traceable to the commission
of the offense alleged in Count Six of the Indictment, including

but limited to a sum of money in United States currency

 
Case 7:19-cr-00844-CS Document 97 Filed 09/15/21 Page 3 of 7

representing the amount of proceeds traceable to the commission of
the offense;

WHEREAS, on or about September 13, 2021, the defendant
pled guilty to Counts One, Two, Three, Four, Five, and Six of the
Indictment, pursuant to a plea agreement with the Government,
wherein the defendant admitted the forfeiture allegation with
respect to Counts One, Two, Three, Four, Five, and Six of the
Indictment and agreed to forfeit to the United States, pursuant to
Title 18, United States Code, Sections 982(a) (2) (7), 982 (a) (2) (A},
982(a) (3), and Title 28, United States Code, Section 2461(c), a
sum of money equal te $3,600,000.00 in United States currency,
representing proceeds traceable to the commission of the offenses
charged in Counts One, Two, Three, Four, Five, and Six of the
Indictment that has not yet been relinquished by the defendant;!

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $3,600,000.00 in United States currency
representing the amount of proceeds traceable to the offenses
charged in Counts One, Two, Three, Four, Five, and Six of the
Indictment that the defendant personally obtained; and

WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

 

1 The victimized bank in the offenses charged in Counts Four, Five,
and Six of the Indictment recovered the full proceeds of those
offenses from the defendant‘s bank account after the return of the
Indictment. Accordingly, the amount of the money judgment is based
solely on the proceeds of the offenses charged in Counts One, Two,
and Three of the Indictment personally obtained by the defendant.

 
Case 7:19-cr-00844-CS Document 97 Filed 09/15/21 Page 4 of 7

offenses charged in Counts One, Two, Three, Four, Five, and Six of
the Indictment that the defendant personally obtained cannot be
located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, United
States Attorney, Assistant United States Attorneys, Margery
Feinzig, David R. Felton, and Vladislav Vainberg, of counsel, and
the defendant, and his counsel, Marc L. Mukasey, Esq., that:

Ll. As a result of the offenses charged in Counts One,
Two, Three, Four, Five, and Six of the Indictment, to which the
defendant pled guilty, a money judgment in the amount of
$3,600, 000.00 in United States currency {the “Money Judgment”),
representing the amount of proceeds traceable to the offenses
charged in Counts One, Two, Three, Four, Five, and Six of the
Indictment that the defendant personally obtained, shall be
entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, AMEET
GOYAL, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,

and delivered by mail to the United States Attorney’s Office,

 
Case 7:19-cr-00844-CS Document 97 Filed 09/15/21 Page 5 of 7

Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,
New York, New York 10007 and shall indicate the defendant's name
and case number.

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Titie 21, United States Code, Section
853{p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney's Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of decuments and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of

Forfeiture/Money Judgment to Assistant United States Attorney

 
Case 7:19-cr-00844-CS Document 97 Filed 09/15/21 Page 6 of 7

Alexander J, Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew’s Plaza, New York, New York 10007.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 
 

Case 7:19-cr-00844-CS Document 97 Filed 09/15/21 Page 7 of 7

9, The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

df }
ae i ff f Ky Vay a

ey fh fe yt?

Vladislav Vainbérg DATE

David Felton

Margery Feinzig

Assistant United States Attorneys

One St. Andrew's Plaza

New York, NY 10007

(212) 637-1029 / 2299 / (914) 993-1903

   

AMEET GOYA

By:

mf. ¢] lef
By: li v $f { (
MARC L, MUKASEY> ESQ. | DATE |
Attorney for Defendant

Mukasey Frenchman LLP |

570 Lexington Avenue, Suite 3500

New York, NY 10022

SO ORDERED: / 9 G/13f21

 

 

HONORABLE CATHY SEIBEL DATE
UNITED STATES DISTRICT JUDGE

 
